t c memo united_states tax_court michael e and linda s murray petitioners v commissioner of internal revenue respondent docket no filed date robert h culton ii for petitioners randall b pooler for respondent memorandum opinion laro judge this case was submitted to the court without trial under rule petitioners petitioned the court to redetermine a dollar_figure deficiency in their federal_income_tax a dollar_figure addition thereto under sec_665l1 a anda dollar_figure accuracy-related_penalty under sec_6662 following concessions by the parties ’ we must decide whether petitioners may deduct a loss purportedly attributable to worthless_stock we hold they may not section references are to the internal_revenue_code in effect for the applicable_year rule references are to the tax_court rules_of_practice and procedure background all facts were either stipulated or found from the exhibits which the parties submitted with their stipulations of fact those stipulations of fact and exhibits submitted therewith are incorporated herein by this reference and the stipulations of fact are found accordingly petitioners are husband and wife they resided in longwood florida when we filed their petition petitioners filed with the commissioner a joint federal_income_tax return on date they claimed on that return a dollar_figure capital_loss attributable to dollar_figure and dollar_figure of losses reportedly passing through to them from s_corporations named poinciana mobile home park inc poinciana ' petitioners allege in their petition in relevant part that respondent erred in determining michael e murray mr murray realized a gain on the foreclosure described herein and linda s murray is not an innocent spouse we consider petitioners to have conceded the latter allegation because they did not list the allegation as an issue when they informed the court at the calendar call of the issues still in dispute they have introduced into the record no evidence as to the allegation and their posttrial briefs include no reference to the allegation for the same reason we also consider petitioners to have conceded the addition_to_tax and accuracy- related penalty and franklin funding company of florida inc franklin respectively petitioners now concede that they may not deduct either loss mr murray is poinciana’s sole shareholder poinciana owned and operated a mobile home park the park until the park was foreclosed in petitioners realized a dollar_figure gain on the foreclosure but did not recognize this gain on their federal_income_tax return they reported instead the dollar_figure loss mentioned above discussion we must decide whether petitioners may deduct in an unreported loss on the claimed worthlessness of mr murray’s poinciana stock petitioners assert that the stock became worthless as a result of the park’s foreclosure and that mr murray’s basis in that stock at the time of worthlessness was dollar_figure ie the same amount as the gain realized on the foreclosure sec_165 provides that a taxpayer may deduct a loss on stock that becomes worthless during the taxable_year in order to deduct such a loss however the taxpayer must prove the basis of the stock and that the stock became worthless in the year claimed see 807_f2d_59 6th cir affg tcmemo_1985_369 50_tc_369 affd 424_f2d_1 6th cir 24_tc_656 see also 104_tc_1 fact that a case is fully stipulated does not lessen the burden_of_proof affd 103_f3d_104 10th cir the taxpayer to establish worthlessness must prove not only current balance_sheet insolvency but also the absence of any reasonable expectation that the assets of the corporation will exceed its liabilities in the future see steadman v commissioner supra pincite whether stock is worthless is a factual determination as is the determination of the year in which stock becomes worthless see 326_us_287 253_f2d_639 9th cir affg in part and revg in part tcmemo_1956_247 71_tc_955 we hold that petitioners have failed to meet their burden of proving that mr murray’s poinciana stock became worthless in petitioners rely primarily on their bald assertions on brief to the effect that the stock became worthless at the time of the foreclosure these assertions do not persuade us that the stock became worthless in see 56_tc_191 see also 32_tc_618 a taxpayer’s belief that the cost of stock cannot be recovered is not sufficient to establish that the stock is worthless nor are we persuaded by the mere fact that poinciana filed a tax_return with the commissioner in date reporting that on date it owned no assets owed no liabilities and had a retained deficit of dollar_figure cf 106_tc_268 n and the cases cited therein we hold for respondent to reflect concessions decision will be entered under rule
